Order entered July 21, 2022




                                      In The
                               Court of Appeals
                        Fifth District of Texas at Dallas

                               No. 05-22-00501-CV

          DOWNTOWN MCKINNEY PARTNERS, LLC, Appellant

                                        V.

                        INTERMCKINNEY, LLC, Appellee

               On Appeal from the 471st Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 471-03474-2020

                                     ORDER

      We REINSTATE this appeal which we abated to allow the trial court an

opportunity to sign a final judgment. The trial court has signed the judgment, and

a supplemental clerk’s record containing a copy of the judgment has been filed.

      As a final judgment has been signed, it appears we have jurisdiction over the

appeal. Accordingly, we ORDER appellant to file its brief on the merits no later

than August 22, 2022.

                                             /s/   ROBERT D. BURNS, III
                                                   CHIEF JUSTICE